ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
M&H Enterprises, Inc.                        )           ASBCA No. 59339
                                             )
Under Contract No. W9126G-10-C-0021          )

APPEARANCES FOR THE APPELLANT:                           Phillip R. Seckman, Esq.
                                                         Michael J. McGuinn, Esq.
                                                          McKenna Long & Aldridge LLP
                                                          Denver, CO

APPEARANCES FOR THE GOVERNMENT:                          Thomas H. Gourlay, Jr., Esq.
                                                          Engineer Chief Trial Attorney
                                                         Dawn-Carole Harris, Esq.
                                                          Engineer Trial Attorney
                                                          U.S. Army Engineer District, Fort Worth

                                ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 11 August 2014


                                                 I'   MARK N. STEMPLER
                                                      Administrative Judge
                                                      Vice Chairman
                                                      Armed Services Board
                                                      of Contract Appeals


        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59339, Appeal ofM&H Enterprises,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                      JEFFREY D. GARDIN
                                                      Recorder, Armed Services
                                                      Board of Contract Appeals